STEINBERG, Associate Judge,
concurring:
The separate opinion of Judge Kramer conjures up a “Catch 22” “potentially” presented by the “statutory structure” and suggests that the Court’s opinion somehow has left “unresolved” a “dilemma” of this imaginary “Catch 22”. Since there is no “Catch 22”, there is no unresolved dilemma. On its face, section 101(24) of title 38, U.S.Code, includes as a period of “active duty for training” (ADT) which qualifies as “active military, naval, or air service” “any” ADT “during which the individual concerned was disabled ... from a disease or injury incurred ... in line of duty” (emphasis added). Hence, the unassailable phrase in the Court’s opinion: “In the absence of any other claimed or documented disability from injury or disease during [appellant’s] period of active duty for train-ing_” Ante, at 478 (emphasis added). If the appellant, for example, had suffered a lasting back disability during service from her in-service back “sprain” suffered on January 3,1984 (R. at 20), which she did not apparently, then that back disability would be “a disability” that would have qualified her ADT service period as “active ... service” within the section 101(24) definition. That would have made her eligible for the benefit of the presumption under 38 U.S.C. §§ 1131, 1137, and 1112(a)(4) (formerly §§ 331, 337, and 312(a)(4)) for multiple sclerosis arising within seven years of such service.